Citation Nr: 0741015	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  07-03 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an effective date prior to November 4, 2003 
for the grant of service connection and a 30 percent rating 
for a right knee disability, post-total knee replacement 
(TKR).  

2. Entitlement to a rating in excess of 30 percent for a 
right knee disability, post-TKR.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1945 with subsequent periods of 
reserve service.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In June 2006, 
the Board granted the veteran's previous representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

(The issue of entitlement to a compensable rating for 
bilateral hearing loss is the subject of a separate decision 
by the Board.)


FINDINGS OF FACT

1. A final July 1990 rating decision denied service 
connection for a right knee disability.

2. After the July 1990 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for a right knee disability was received 
on November 4, 2003. 

3. The veteran's right knee disability, post-TKR, is not 
manifested by chronic residuals consisting of severe painful 
motion or weakness; there is no evidence of ankylosis, 
nonunion of the tibia and fibula with loose motion, or 
limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1. An effective date earlier than November 4, 2003 is not 
warranted for the award of service connection and a 30 
percent rating for the veteran's post-TKR right knee 
disability.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2007). 

2. A rating in excess of 30 percent is not warranted for the 
veteran's post-TKR right knee disability. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code (Code) 5055, 5256, 5261, 5262; 4.118, Codes 
7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for a right knee disability, assigned a disability rating and 
an effective date for the award, statutory notice had served 
its purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
January 2007 statement of the case (SOC) provided notice on 
the "downstream" issues of entitlement to an increased 
initial rating and effective date of an award and 
readjudicated the matters after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  He has had ample opportunity to 
respond/ supplement the record regarding his claims, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
Neither the veteran nor his attorney (who presumably is well-
versed in governing law and regulations) has alleged that 
notice in these matters was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2005.  He has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A January 1990 rating decision denied the veteran's claim of 
service connection for a right knee disability.  In July 
1990, the veteran submitted a notice of disagreement with 
this decision.  The RO subsequently issued a July 1990 rating 
decision that continued to deny service connection.  In July 
1990, the veteran's then representative filed a VA Form 9, 
Substantive Appeal.  In a November 1990 statement, his 
representative withdrew the appeal.  Hence, the July 1990 
decision is final and not subject to revision in the absence 
of clear and unmistakable error (CUE) in the decision.  38 
U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 
296 (2006) (finding that only a request for revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  CUE in the July 
1990 rating decision has not been alleged and that rating 
decision is a legal bar to an effective date prior to the 
date of the decision.

The veteran's formal claim to reopen a claim of service 
connection for right knee disability was received by the RO 
on November 4, 2003.  The only question before the Board at 
this time is whether subsequent to the July 1990 rating 
decision, and prior to November 4, 2003, the veteran 
communicated an intent to reopen his claim seeking service 
connection for a right knee disability.  There is nothing in 
the record to suggest that he did so.  Nothing in the claims 
file received during this time period may be construed as a 
formal or informal claim seeking to reopen the claim of 
service connection for a right knee disability.  Neither the 
veteran nor his attorney has alleged that he submitted an 
earlier application to reopen the claim.  While August 2002 
to October 2003 private treatment records from the Lewis-Gale 
Clinic reveal that he underwent a TKR, these records do not 
indicate he was interested in filing a new claim of service 
connection for a right knee disability.  Furthermore, they 
were not received by VA until November 24, 2003, and 
therefore may not be considered an informal claim to reopen 
prior to November 4, 2003.   See 38 C.F.R. § 3.157(b)(2).

As the veteran's formal claim to reopen the claim of service 
connection for a right knee disability was received on 
November 4, 2003, and no informal claim to reopen the claim 
was received during the preceding year, the earliest 
effective date possible for the grant of service connection 
under governing law and regulations, outlined above, is the  
November 4, 2003 assigned.  
Accordingly, as a matter of law, the appeal seeking an 
effective date prior to November 4, 2003 for the grant of 
service connection for a right knee disability must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 3.102.

Residuals of a TKR are rated under 38 C.F.R. § 4.71a, Code 
5055, which provides that replacement of the knee with a 
prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  Following 
the one year period, a maximum 60 percent rating is warranted 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
rate by analogy to diagnostic codes 5256, 5261, or 5262.  The 
minimum rating to be assigned is 30 percent.

Code 5256 provides for a 40 percent rating where there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a.

Code 5261 provides for a 40 percent rating where extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.
Code 5262 provides a 40 percent rating where there is 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  "Staged ratings" are not 
warranted as the current 30 percent rating encompasses the 
greatest level of impairment shown during the appeal period.

As the effective date of the veteran's rating is more than 
one year after he had a TKR and the time for a total rating 
following implantation has passed, the disability is now to 
be rated based on residuals.
The veteran currently has a 30 percent rating assigned for 
his post-TKR right knee disability predicated upon the 
minimum rating provided by Code 5055.  The Board has 
considered the provisions of all other potentially applicable 
Codes, and concludes that the facts of the case do not 
demonstrate that the veteran's right knee disability warrants 
a rating higher than 30 percent under any applicable 
criteria.  

April 2003 private treatment records from the Lewis-Gale 
Clinic show the veteran did not report having any significant 
pain; he could walk for unlimited distances and did not think 
that he was favoring his knee.  October 2003 records reveal 
both knees were doing well; the veteran was active enough to 
engage in remodeling his house and felt that he was walking 
well; x-rays showed the patella was well-centered.  On June 
2005 VA examination, the veteran stated he did not have any 
pain or weakness in his right knee.  Physical examination 
revealed no pain on motion and no laxity.  There was no 
decrease in range of motion or joint function because of 
pain, fatigue, weakness, or lack of endurance during 
repetitive use.  The disability picture presented by these 
facts does not reflect severe painful motion or weakness that 
would warrant the assignment of a 60 percent evaluation under 
Code 5055.

Private treatment records and the June 2005 VA examination 
report do not show evidence of ankylosis or nonunion of the 
tibia and fibula with loose motion that requires a brace.  On 
June 2005 VA examination, flexion was from 0 to 123 degrees 
actively, 0 to 127 degrees passively and after fatiguing; 
there was no pain with range of motion.  Hence, the evidence 
does not show that a 40 percent evaluation or higher would be 
warranted based on application of the provisions of Codes 
5256, 5261, or 5262.  Impairment due to limitation of flexion 
under Code 5260 does not provide for greater than a 30 
percent evaluation, and it therefore provides no avenue for 
the veteran to obtain a higher rating.  

The Board has considered the possibility of assigning 
additional compensable evaluations for the veteran's right 
knee disability on the basis of Codes 5257 and 5258 for 
subluxation and instability.  However, the clinical evidence 
does not objectively demonstrate that his right knee 
disability is manifested by subluxation, instability, 
locking, or frequent episodes of joint locking and effusion.  
Specifically, on June 2005 VA examination, physical 
examination revealed no laxity of the knee.  The veteran also 
reported he did not have any instability, giving way, or 
locking.  2003 private treatment records from the Lewis-Gale 
Clinic also do not reveal any instability, subluxation, or 
locking.

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar on his 
right knee.  

Code 7801 provides a 10 percent rating for scars exceeding 39 
square centimeters that are deep or cause limited motion.  
Code 7802 provides a 10 percent rating for superficial scars 
that do not cause limited motion encompassing an area of 929 
square centimeters or greater.  Code 7803 provides a 10 
percent rating for superficial, unstable scars.  Code 7804 
provides a 10 percent rating for a superficial scar that is 
painful on examination.  Code 7805 provides for a rating 
based upon the limitation of function of the affected part.  
See 38 C.F.R. § 4.118.

The June 2005 VA examiner noted an unsightly, nontender scar 
that was 23 centimeters long by 0.25 centimeters wide (5.75 
square centimeters).  The scar was lighter in color than the 
surrounding skin; superficial; did not interfere with 
function; was not forming a keloid; and was completely healed 
with no ulcerations or other problems.  As the scar is 
essentially asymptomatic, the preponderance of the evidence 
is against a finding that a separate compensable rating is 
warranted for the scar.  See 38 C.F.R. § 4.118, Codes 7801, 
7802, 7803, 7804, 7805.

The preponderance of the evidence is against the veteran's 
claim; the benefit of the doubt doctrine does not apply; and 
the claim for a rating in excess of 30 percent for a right 
knee disability, post-TKR must be denied.  







ORDER

An effective date prior to November 4, 2003 for the grant of 
service connection and a 30 percent rating for a post-TKR 
right knee disability is denied.

A rating in excess of 30 percent for post-TKR right knee 
disability is denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


